 1

 2

 3

 4
                                UNITED STATES DISTRICT COURT
 5
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7
     IN RE THE SEIZURE OF                               Case No. 1:18-sw-00308-LJO-BAM-1
 8
     FUNDS MAINTAINED AT CITIBANK                       ORDER GRANTING IN PART AND
 9   ACCOUNT NUMBER 2017100082 IN THE                   DENYING IN PART THE UNITED
     NAME OF ALL PROFIT ORGANIZATION                    STATES’ MOTION FOR CONTINUANCE
10   LLC                                                OF SCORPIO PURNELL’S MOTION FOR
                                                        RETURN OF PROPERTY
11
                                                        (Doc. No. 19)
12

13          On August 19, 2019, Scorpio Purnell filed a Motion for Return of Property Subject to

14 Seizure Order. (Doc. No. 15.) On August 20, 2019, the Court issued an order setting a hearing

15 on Mr. Purnell’s motion for September 25, 2019 and requiring any opposition or statement of

16 non-opposition to be filed by September 4, 2019. (Doc. No. 17.) On September 3, 2019, the

17 United States filed a motion seeking to continue the hearing on the Mr. Purnell’s motion to

18 November 6, 2019. (Doc. No. 19.) According to the United States, it must obtain a declaration

19 from Patricia Lancaster of the Bureau of Alcohol, Tobacco, Firearms and Explosives Asset
20 Forfeiture Division in order to respond to Mr. Purnell’s motion. (Id.) However, Ms. Lancaster

21 has been out of the office for the past two weeks and returns to the office this week. (Id.) The

22 United States therefore requests that the hearing be continued for forty-two days in order to

23 allow time for a meaningful response to Mr. Purnell’s motion. (Id.) Mr. Purnell has not yet

24 filed a response, but the Court finds a response unnecessary and the United States’ motion is

25 deemed submitted.

26          Having considered the request, and in light of the length of Ms. Lancaster’s absence as

27 well as the United States’ representation that she will return to the office this week, the Court

28 finds good cause to grant a more limited continuance of the hearing on Mr. Purnell’s motion to


                                                    1
 1 October 15, 2019, as well as the corresponding briefing schedule. The Court further finds that

 2 Mr. Purnell will not be prejudiced by the brief extension of time granted here. Accordingly,

 3 Defendant’s motion seeking to continue the hearing on the Mr. Purnell’s Motion for Return of

 4 Property Subject to Seizure Order is GRANTED IN PART AND DENIED IN PART. The

 5 hearing on the Motion for Return of Property Subject to Seizure Order (Doc. No. 15) currently

 6 set for September 25, 2019, is HEREBY CONTINUED to Tuesday October 15, 2019, at 1:00

 7 PM in Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. Any

 8 opposition or statement of non-opposition shall be filed on or before September 24, 2019, and

 9 any reply shall be filed on or before October 8, 2019.

10
     IT IS SO ORDERED.
11

12     Dated:   September 4, 2019                           /s/ Barbara   A. McAuliffe            _
                                                      UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
